DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 18, 2020 has been entered.

Notice to Applicant
The following is a Non-Final Office Action for Application Serial Number: 16/107,056, filed on August 21, 2018. In response to Examiner's Final Rejection of September 18, 2020, Applicant on December 18, 2020, amended Claims 1, 8 and 15. Claims 1-4, 6, 8-11, 13 and 15-19 are pending in this application and have been rejected below.

Response to Amendment
Applicant's amendments are acknowledged. 

The 35 U.S.C. § 103 rejections are hereby amended pursuant to Applicants amendments to claims 1, 8 and 15. Updated 35 U.S.C. § 103 rejections have been applied to amended claims 1-4, 6, 8-11, 13 and 15-19.

Response to Arguments
Applicant's arguments filed December 18, 2020 are acknowledged and have been fully considered. 

Applicant’s arguments, see pg. 11-16, with respect to the rejection(s) of claims 1, 8 and 15 under 35 U.S.C. 103 have been fully considered. However, upon further consideration, a new ground(s) of rejection is made. Applicant’s arguments are considered moot because they are directed to newly amended subject matter and do not apply to the combination of references being used in the current rejection.  Please refer to the 35 U.S.C. 103 rejection for further explanation and rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-11, 13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Baughman et al., U.S. Publication No. 2017/0132215 [hereinafter Baughman], in view of Gil et al., U.S. Publication No. 2016/0328988 [hereinafter Gil], in view of McCord et al., U.S. [hereinafter McCord], and further in view of Tu et al., U.S. Publication No. 2019/0139438 [hereinafter Tu]. 

Referring to Claim 1, Baughman teaches: 
A method for facilitating cognitive conflict resolution between parties by a processor (Baughman. [0046]), comprising:
monitoring the communications, behavior, actions or events of one or more users during a conflict resolution session using one or more internet of things (IoT) computing devices (Baughman, [0072]), “Electronic tool 402 includes functionality that allows it to receive or gather communications (e.g., questions) made by user-A 440 through user interface 420 having a GUI/UX. For instance, electronic tool 402 may include a mobile device such as a smartphone, a smartwatch, a tablet computer, a laptop computer, etcetera, as well as stationary devices such as a desktop computer, a mainframe and the like”; (Baughman [0092]-[0093]), “monitoring meeting attendee interactions within a meeting or social medium and converting the monitored interactions to text tokens. Block 1004 analyzes the text tokens to extract cognitive traits of users that may be predictive… analyzes the cognitive traits to develop a model of the relevant user(s) and/or interactions. Block 1008 uses the model to estimate the likelihood of a meeting attendee being a potential source or target of counterproductive interaction…”; 
cognitively interpreting an appropriateness of the communications, behavior, actions or events associated with the one or more users according to a plurality of identified contextual factors during the conflict resolution session (Baughman, [0026]), “analyzing text in order to derive predictive cognitive traits to facilitate the prediction and identification in live and virtual meeting contexts of targets and sources of counterproductive behavior… the present disclosure 
suggesting one or more corrective actions to mitigate a possible negative impact of the communications, behavior, actions or events upon the one or more users (Baughman, [0092]), “estimate the likelihood of a meeting attendee being a potential source or target of counterproductive interaction such as bullying. Block 1010 provides notice to, for example, a team leader, of the likelihood that a meeting attendee is potential source or target of counterproductive interaction such as bullying. Block 1012 provides to, for example, a team 
initializing a machine learning mechanism to collect feedback data from the one or more users (Baughman, [0086]), “output of user-A model 510 is provided to decision engine 512, which analyzes the output of user-A model 510 to make a determination… user-A 440 is currently or is likely to become a target or source of a counterproductive interaction… Decision engine 510 may be implemented as a natural language processor (NLP) system that answers natural language questions… by querying data repositories… and applying elements of language processing, information retrieval and machine learning to arrive at a conclusion…”; (Baughman, [0084]).
Baughman teaches a decision engine configured to recommend mitigating actions that may be taken by team leader based on known strategies for addressing the particular type of counterproductive interaction identified (see par. 0087) and confidence levels and probabilities of the determined counterproductive interaction (see par. 0089), but Baughman does not explicitly teach: 
	the interpreted appropriateness is less than a predetermined threshold; 
learn the one or more corrective actions having a greatest amount of effectiveness in minimizing the possible negative impact of the communications, behavior, actions or events upon the one or more users during the conflict resolution session, wherein the feedback data is collected and analyzed in real-time such that, when it is determined a first action of the suggested one or more corrective actions taken during the conflict resolution session fails to mitigate the possible negative impact of the communications, a second action of the one or more corrective actions is suggested during the conflict resolution session while simultaneously learning, by the machine learning mechanism, that the first action taken failed to produce an unsuccessful result and contextual information occurring during the unsuccessful result; 
training a classifier of the machine learning mechanism using the feedback data from the one or more users and the learned one or more corrective actions having the greatest amount of effectiveness in minimizing the possible negative impact of the communications, behavior, actions or events upon the one or more users during the conflict resolution session; and 
using an output of the machine learning mechanism having the trained classifier during a subsequent conflict resolution session to rank a pre-existing list of items to be discussed during the subsequent conflict resolution session in an order which is most likely to mitigate the appropriateness of the communications, behavior, actions or events from falling below the predetermined threshold, wherein the ranking is updated in real-time notwithstanding whether additional items are interjected into the conflict resolution session by the one or more users during the discussion of the pre-existing list of items. 
However Gil teaches: 
	the interpreted appropriateness is less than a predetermined threshold (Gil, [0038]), “The mood influence detector 240 detects positive mood influencers and negative mood influencers from among the members of the group. In an embodiment, the mood influence detector 240 accumulates positive mood change points for positive mood changes and negative mood change points for negative mood changes, and compares at least one of the positive mood change points and the negative mood change points and a sum thereof to at least one corresponding threshold. 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified Baughman to include the threshold limitation as taught by Gil. The motivation for doing this would have been to improve the method of facilitating the prediction and identification of targets and sources of counterproductive interactions in live and virtual meeting contexts based at least in part on the identification and analysis of predictive cognitive traits of meeting participants in Baughman (see par. 0001) to efficiently include the results of identifying event triggers (see Gil par. 0046; 0049).
Baughman teaches applying elements of language processing, information retrieval and machine learning to determine a conclusion of counterproductive interactions and recommend mitigating actions based on the conclusion (see par. 0086-0087), but the combination of Baughman in view of Gil does not explicitly teach:  
learn the one or more corrective actions having a greatest amount of effectiveness in minimizing the possible negative impact of the communications, behavior, actions or events upon the one or more users during the conflict resolution session, wherein the feedback data is collected and analyzed in real-time such that, when it is determined a first action of the suggested one or more corrective actions taken during the conflict resolution session fails to mitigate the possible negative impact of the communications, a second action of the one or more corrective actions is suggested during the conflict resolution session while simultaneously learning, by the machine learning mechanism, that the first action taken failed to produce an unsuccessful result and contextual information occurring during the unsuccessful result; 
training a classifier of the machine learning mechanism using the feedback data from the one or more users and the learned one or more corrective actions having the greatest amount of effectiveness in minimizing the possible negative impact of the communications, behavior, actions or events upon the one or more users during the conflict resolution session; and 
using an output of the machine learning mechanism having the trained classifier during a subsequent conflict resolution session to rank a pre-existing list of items to be discussed during the subsequent conflict resolution session in an order which is most likely to mitigate the appropriateness of the communications, behavior, actions or events from falling below the predetermined threshold, wherein the ranking is updated in real-time notwithstanding whether additional items are interjected into the conflict resolution session by the one or more users during the discussion of the pre-existing list of items. 
However McCord teaches: 
training a classifier of the machine learning mechanism using the feedback data from the one or more users and the learned one or more corrective actions having the greatest amount of effectiveness in minimizing the possible negative impact of the communications, behavior, actions or events upon the one or more users during the conflict resolution session (McCord, [col. 6, ln. 55-67]-[col. 7, ln. 1-18]), “The reinforcement learning server 310 may also communicate with a plurality of contact center components in order to access historical and real-time data for incorporation into the design and retraining of models which are then applied by the optimization server 320 to assign tasks to a plurality of contact center components to achieve a desired goal or outcome… Training may also be performed in a live context in some arrangements or use cases, for example wherein the retrain and design server may receive training data in a stream”; and 
Examiner finds the divergence or exceeding of a threshold recited in McCord is sufficient in teaching the threshold limitation of the present claim because both thresholds are used to mitigate an undesirable event; (McCord, 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the combination of Baughman in view of Gil to include the training and conflict resolution limitations as taught by McCord. The motivation for doing this would have been to improve the method of facilitating the prediction and identification of targets and sources of counterproductive interactions in live and virtual meeting contexts based at least in part on the identification and analysis of predictive cognitive traits of meeting participants in Baughman (see par. 0001) to efficiently include the results of mitigating the emerging likelihood of bad results in real time (see McCord, col. 11 ln. 33).
Baughman teaches recommending mitigating actions (see par. 0087), but Baughman in view of Gil in view of McCord does not explicitly teach: 
learn the one or more corrective actions having a greatest amount of effectiveness in minimizing the possible negative impact of the communications, behavior, actions or events upon the one or more users during the conflict resolution session, wherein the feedback data is collected and analyzed in real-time such that, when it is determined a first action of the suggested one or more corrective actions taken during the conflict resolution session fails to mitigate the possible negative impact of the communications, a second action of the one or more corrective actions is suggested during the conflict resolution session while simultaneously learning, by the machine learning mechanism, that the first action taken failed to produce an unsuccessful result and contextual information occurring during the unsuccessful result.
However Tu teaches: 
learn the one or more corrective actions having a greatest amount of effectiveness in minimizing the possible negative impact of the communications, behavior, actions or events upon the one or more users during the conflict resolution session, wherein the feedback data is collected and analyzed in real-time such that, when it is determined a first action of the suggested one or more corrective actions taken during the conflict resolution session fails to mitigate the possible negative impact of the communications, a second action of the one or more corrective actions is suggested during the conflict resolution session while simultaneously learning, by the machine learning mechanism, that the first action taken failed to produce an unsuccessful result and contextual information occurring during the unsuccessful result (Tu, [0037]), “Regarding group level interactions, the social interaction system… can automatically interpret non-verbal social interactions of groups of individuals …a stream of data representing person 14 specific cues may be distilled into a set of site-level aggregate statistics that are independent of the number or configuration of people 14 observed. A set of social signals may then be computed including positive/negative effect, physical activity, engagement, mimicry, or any other social signal. Bayesian inference engines 62 may be used to determine the state of various social variables including group rapport, levels of mutual trust, or other social variables”; (Tu, [0052]), “A policy based on machine learning may drive the policy to optimize future suggested actions 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the mitigating actions of Baughman to include the machine learning limitations as taught by Tu. The motivation for doing this would have been to improve the method of facilitating the prediction and identification of targets and sources of counterproductive interactions in live and virtual meeting contexts based at least in part on the identification and analysis of predictive cognitive traits of meeting participants in Baughman (see par. 0001) to efficiently include the results of identifying social cues to improve an individual’s social interaction (see Tu, par. 0006).

Referring to Claim 2, the combination of Baughman in view of Gil in view of McCord in view of Tu teaches the method of claim 1. Baughman further teach: 
wherein cognitively interpreting the appropriateness of the communications based on the plurality of identified contextual factors further includes interpreting legal, ethical, moral, behavior, emotion, hazards, hostility, or courteous ones of the contextual factors in view of the communications, behavior, actions or events (Baughman, [0059]), “facilitating the prediction and identification of targets and sources of bullying and other counterproductive interactions in live and virtual meeting contexts based at least in part on the identification and analysis of predictive cognitive traits of meeting participants… the reduction of a set of behavioral measures over some period of time to a set of feature nodes and vectors, corresponding to the behavioral measures' 

Referring to Claim 3, the combination of Baughman in view of Gil in view of McCord in view of Tu teaches the method of claim 1. Baughman further teaches: 
further including analyzing related and similar communications, behaviors, actions or events to determine if an identified contextual factor in the related and similar communications, behaviors, actions or events is similar to one of the identified contextual factors in the communications, behaviors, actions or events (Baughman, [0066]), “. Team leader station 410 uses graphical text analysis to analyze the received data and identify predictive cognitive traits of meeting attendees. Team leader station 410 uses the predictive cognitive traits to develop models of each meeting attendee. Team leader station 410 further uses the predictive cognitive trait based models and optionally other data to identify and predict various aspects of a developing counterproductive interaction”; (Baughman. [0092]), “analyzes the text tokens to extract cognitive traits of users that may be predictive. Block 1006 analyzes the cognitive traits to develop a model of the relevant user(s) and/or interactions. Block 1008 uses the model to 

Referring to Claim 4, the combination of Baughman in view of Gil in view of McCord in view of Tu teaches the method of claim 1. Baughman further teaches: 
further including implementing a series of corrective actions to de-escalate the possible negative impact of the communications, behavior, actions or events upon the one or more users based on the identified contextual factors (Baughman, [0087]), “mitigating actions may be based on known strategies for addressing the particular type of counterproductive interaction identified, as well as the identified stage of the counterproductive interaction. Alternatively, the mitigating actions may be based on particular strategies of team leader 448 for addressing the particular type of counterproductive interaction identified, as well as the identified stage of the counterproductive interaction”; (Baughman, [0090]).

Referring to Claim 6, the combination of Baughman in view of Gil in view of McCord in view of Tu teaches the method of claim 1. Baughman further teaches: 
further including identifying an increase in hostility, a negative emotional response, or combination thereof of the one or more users in response to the communications, behavior, actions or events (Baughman, [0058]-[0060]), “… While some forms of counterproductive behavior and interaction are overt, other forms are subtle and more difficult for a team leader to detect. For example, bullying can be expressed through passive aggressive acts (e.g., pretending not to see, hear or remember requests), which are chosen to deliberately mask the aggressive intentions of the bully. Similarly, some team members who are the target of bullying behavior 

Referring to Claim 8, Baughman teaches: 
A system for facilitating cognitive conflict resolution between parties, comprising:
one or more computers with executable instructions that when executed cause the system to (Baughman, [0095]):
Claim 8 disclose substantially the same subject matter as Claim 1, and is rejected using the same rationale as previously set forth.

Referring to Claim 9, the combination of Baughman in view of Gil in view of McCord in view of Tu teaches the system of claim 8. Baughman further teaches: 


Claim 10 disclose substantially the same subject matter as Claim 3, and is rejected using the same rationale as previously set forth.

Claim 11 disclose substantially the same subject matter as Claim 4, and is rejected using the same rationale as previously set forth.

Claim 13 disclose substantially the same subject matter as Claim 6, and is rejected using the same rationale as previously set forth.

Referring to Claim 15, Baughman teaches: 
A computer program product for, by a processor, reusing application solutions for an application the computer program product comprising a non-transitory computer-readable storage medium having computer-readable program code portions stored therein (Baughman, [0095]-[0096]), the computer- readable program code portions comprising:
Claim 15 disclose substantially the same subject matter as Claim 1, and is rejected using the same rationale as previously set forth.

Claim 16 disclose substantially the same subject matter as Claim 2, and is rejected using the same rationale as previously set forth.

Claim 17 disclose substantially the same subject matter as Claim 3, and is rejected using the same rationale as previously set forth.

Claim 18 disclose substantially the same subject matter as Claim 4, and is rejected using the same rationale as previously set forth.

Referring to Claim 19, the combination of Baughman in view of Gil in view of McCord in view of Tu teaches the computer program product of claim 15. Baughman further teaches: 
further including an executable portion that:
monitors the communications, behavior, actions or events of the one or more users using one or more internet of things (loT) computing devices (Baughman, [0072]), “Electronic tool 402 includes functionality that allows it to receive or gather communications (e.g., questions) made by user-A 440 through user interface 420 having a GUI/UX. For instance, electronic tool 402 may include a mobile device such as a smartphone, a smartwatch, a tablet computer, a laptop computer, etcetera, as well as stationary devices such as a desktop computer, a mainframe and the like”; (Baughman [0092]-[0093]), “monitoring meeting attendee interactions within a meeting or social medium and converting the monitored interactions to text tokens. Block 1004 analyzes the text tokens to extract cognitive traits of users that may be predictive… analyzes the cognitive traits to develop a model of the relevant user(s) and/or interactions. Block 1008 uses the model to estimate the likelihood of a meeting attendee being a potential source or target of counterproductive interaction…”; and
identifies an increase in hostility, a negative emotional response, or combination thereof of the one or more users in response to the communications, behavior, actions or events (Baughman, [0058]-[0060]), “… While some forms of counterproductive behavior and interaction are overt, other forms are subtle and more difficult for a team leader to detect. For example, bullying can be expressed through passive aggressive acts (e.g., pretending not to see, hear or remember requests), which are chosen to deliberately mask the aggressive intentions of the bully. Similarly, some team members who are the target of bullying behavior may exhibit overt and easily identified signs of discomfort, while other team members who are the target of .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kothuri (US 20160042648 A1) – The present invention relates to a system and method for implementing an assistive emotional companion for a user, wherein the system is designed for capturing emotional as well as performance feedback of a participant participating in an interactive session either with a system or with a presenter participant and utilizing such feedback to adaptively customize subsequent parts of the interactive session in an iterative manner. The physiological responses measured will be a combination of facial expression 

Gold (US 20130305169 A1) – The method includes monitoring a condition of at least one of the participants via a capture device on the electronic device and generating a condition signal responsive to the monitored condition and transmitting the condition signal to one of the servers. The method includes analyzing by the server the condition signal to determine an emotional state of the participant and providing feedback to the participant based upon the determined emotional state.

Zavesky (US 20170243133 A1) – An autonomous agent maintains and updates an underlying model in a dynamic system. The autonomous agent receives minimum acceptable criteria from secondary users of the underlying model. The agent then compares current output samples of the model with the minimum acceptable criteria. If output samples do not meet the minimum acceptable criteria, then the agent formulates alternative model improvement actions and evaluates each alternative action by modeling rewards associated with it. The agent executes the alternative model improvement action having the highest reward. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571)270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CRYSTOL STEWART/Examiner, Art Unit 3624